DETAILED ACTION
1.	Claims 1-14 of U.S. Application 17/196198 filed on March 9, 2021 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on March 9, 2021 is in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-6 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.-
Claim 1 recites the limitation "the holding member" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  The examiner will interpret as -- the housing --.
Claim 3 recites the limitation "the rotation axis" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  
Claims 2 and 4-6 are also rejected due to dependence on claim 1.
Claim 9 recites the limitation "the main body portion" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  The examiner will interpret as -- the main body --.
Claims 10 and 11 are also rejected due to dependence on claim 9.
Claim Objections
7.	Claim 1 is objected to because of the following informalities:  
Claim 1, line 11, “which respectively center on a motor shaft rotation of the motor” should be -- which respectively center on a motor shaft rotational axis --.
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuyama (JP 2019033599, see English Machine Translation attached) in view of Haga et al (Haga) (U.S. PGPub No. 20170201150).
Regarding claim 1 (as best understood see 112b rejection above for examiner interpretation), Matsuyama teaches (see figs. 1, 5, and 7 below) a motor device (title, Abstract) comprising: a motor (16) including: a stator (32), a rotor (34), a housing (22) holding the stator (32) and the rotor (34), and a sensor magnet (36) rotating with the rotor (34) for a detection of a rotational position of the rotor (34) (page 2); and 
a drive device (70) including: a wiring board (78) facing the sensor magnet (36), an electronic components (80) mounted on the wiring board (78), a magnetoelectric conversion element (800) mounted on bottom side of the wiring board (78) (pages 5-6), and 
a sealing body (24) at least partially sealing the wiring board (78), wherein the sealing body (24) has positioners (2417, 2450, 2451) positioning the sealing body (24) and the holding member (housing 22) in a radial direction and in a circumferential direction which respectively center on a motor shaft (30) rotation of the motor (16) (pages 2, 3 and 5-8).

    PNG
    media_image1.png
    634
    466
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    510
    855
    media_image2.png
    Greyscale

Matsuyama does not explicitly teach the sealing body is made of resin forming a sealing resin body.
However, Haga teaches (see fig. 1 below) the sealing body is made of resin forming a sealing resin body (61) (¶ 40 to ¶ 42) in order to provide electrical insulation, improve time required for production and thereby reducing production costs (Haga, ¶ 90; ¶ 42; ¶ 78; ¶ 82).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Matsuyama and provide the sealing body is made of resin forming a sealing resin body as taught by Haga in order to provide electrical insulation, improve time required for production and thereby reducing production costs (Haga, ¶ 90; ¶ 42; ¶ 78; ¶ 82).

    PNG
    media_image3.png
    809
    649
    media_image3.png
    Greyscale

Regarding claim 2/1, Matsuyama in view of Haga teaches the device of claim 1, Matsuyama further teaches (see figs. 1, 5, and 7 above) the sealing body (24) seals the magnetoelectric conversion element (800) together with the plurality of electronic components (80), and the electronic components (80) include a peripheral component arranged on a lower side of the wiring board (78) at a location facing the sensor magnet (36) (pages 2, 3 and 5).
Matsuyama in view of Haga does not explicitly teach the sealing body is made of resin forming a sealing resin body.
However, Haga further teaches (see fig. 1 above) the sealing body is made of resin forming a sealing resin body (61) (¶ 40 to ¶ 42) in order to provide electrical insulation, improve time required for production and thereby reducing production costs (Haga, ¶ 90; ¶ 42; ¶ 78; ¶ 82).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Matsuyama in view of Haga and provide the sealing body is made of resin forming a sealing resin body as further taught by Haga in order to provide electrical insulation, improve time required for production and thereby reducing production costs (Haga, ¶ 90; ¶ 42; ¶ 78; ¶ 82).
Regarding claim 3/1, Matsuyama in view of Haga teaches the device of claim 1, Matsuyama further teaches (see figs. 1, 5, and 7 above and fig. 4 below) the stator (32) includes a winding (50) having a terminal portion (500, fig. 2) inserted and mounted on the wiring board (78), and the sealing body (24) has a through hole (2412) provided to overlap the terminal portion (500, fig. 2) and a connection portion (860) of the wiring board (78) in a plan view in a direction along the rotation axis (page 6).


    PNG
    media_image4.png
    406
    390
    media_image4.png
    Greyscale

Matsuyama in view of Haga does not explicitly teach the sealing body is made of resin forming a sealing resin body.
However, Haga further teaches (see fig. 1 above) the sealing body is made of resin forming a sealing resin body (61) (¶ 40 to ¶ 42) in order to provide electrical insulation, improve time required for production and thereby reducing production costs (Haga, ¶ 90; ¶ 42; ¶ 78; ¶ 82).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Matsuyama in view of Haga and provide the sealing body is made of resin forming a sealing resin body as further taught by Haga in order to provide electrical insulation, improve time required for production and thereby reducing production costs (Haga, ¶ 90; ¶ 42; ¶ 78; ¶ 82).
Regarding claim 4/1, Matsuyama in view of Haga teaches the device of claim 1, Matsuyama further teaches (see figs. 1, 5, and 7 above) the drive device (70) has a cover (72) covering an upper surface of the sealing body (24), wherein the cover (72) is above the sealing body (24), and wherein the sealing body (24) is above the motor (16) (page 5).
Matsuyama in view of Haga does not explicitly teach the sealing body is made of resin forming a sealing resin body.
However, Haga further teaches (see fig. 1 above) the sealing body is made of resin forming a sealing resin body (61) (¶ 40 to ¶ 42) in order to provide electrical insulation, improve time required for production and thereby reducing production costs (Haga, ¶ 90; ¶ 42; ¶ 78; ¶ 82).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Matsuyama in view of Haga and provide the sealing body is made of resin forming a sealing resin body as further taught by Haga in order to provide electrical insulation, improve time required for production and thereby reducing production costs (Haga, ¶ 90; ¶ 42; ¶ 78; ¶ 82).
Regarding claim 5/1, Matsuyama in view of Haga teaches the device of claim 1, Matsuyama further teaches (see figs. 1, 4, 5, and 7 above) the drive device (70) has a connector (84) for external connection mounted on the wiring board (78), and a first part of the connector is sealed by the sealing body (24) and a second part of the connector (84) is exposed from the sealing body (24) (page 6).
Matsuyama in view of Haga does not explicitly teach the sealing body is made of resin forming a sealing resin body.
However, Haga further teaches (see fig. 1 above) the sealing body is made of resin forming a sealing resin body (61) (¶ 40 to ¶ 42) in order to provide electrical insulation, improve time required for production and thereby reducing production costs (Haga, ¶ 90; ¶ 42; ¶ 78; ¶ 82).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Matsuyama in view of Haga and provide the sealing body is made of resin forming a sealing resin body as further taught by Haga in order to provide electrical insulation, improve time required for production and thereby reducing production costs (Haga, ¶ 90; ¶ 42; ¶ 78; ¶ 82).
Regarding claim 6/1, Matsuyama in view of Haga teaches the device of claim 1, Matsuyama further teaches (see figs. 1, 4, 5, and 7 above) the motor device (16) is configured for use in a valve timing adjusting device for adjusting a valve timing of an internal-combustion engine of a movable body by rotation of the motor (16), and the sealing resin body (24) has a tab (2402) for fixing the motor device (16) to the movable body (page 3).
Regarding claim 7, Matsuyama teaches (see figs. 1, 4, 5, and 7 above and fig. 2 below) a motor device (title, Abstract) comprising: (A) a sealing body (24) including: (i) a first fixing part (2450r) having a first locking recess (2451r), (ii) a second fixing part (other 2450r) having a second locking recess (other 2451r), and (iii) a main body (24r) having an inlay wall surface (2416) substantially defining an outer circumference of the main body (24r), and (iv) a wiring board (78) substantially sealed inside the main body (24r) (Abstract; pages 3 and 6-8); 
(B) a stator (32) located below the sealing body (24) and including: (i) a sensor magnet (36), and (ii) a motor shaft (30) having a vertical central axis (page 2); and 
(C) a housing (22) located below the stator (32) and including: (iii) a flange (222) extending radially outward, (iv) bosses (226) extending upwardly from the flange (222) and located in a circle, wherein the bosses (226) are configured to restrict the inlay wall surface (2416) such that the outer circumference of the main body (24r) is centered at the vertical central axis, wherein the bosses (226) include a first boss (226), a second boss (226), and a third boss (226) (Abstract; pages 2, 3 and 6); 
(v) a first caulking protrusion (230r) extending upwardly from an outer edge of the flange (222) and configured to lock into the first locking recess (2451r), and (vi) a second caulking protrusion (other 230r) extending upwardly from the outer edge of the flange (222), located approximately opposite to the first caulking protrusion (230r) relative to the vertical central axis, and configured to lock into the second locking recess (other 2451r) (pages 7 and 8).

    PNG
    media_image5.png
    373
    747
    media_image5.png
    Greyscale

Matsuyama does not explicitly teach the sealing body is made of resin forming a sealing resin body.
However, Haga teaches (see fig. 1 above) the sealing body is made of resin forming a sealing resin body (61) (¶ 40 to ¶ 42) in order to provide electrical insulation, improve time required for production and thereby reducing production costs (Haga, ¶ 90; ¶ 42; ¶ 78; ¶ 82).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Matsuyama and provide the sealing body is made of resin forming a sealing resin body as taught by Haga in order to provide electrical insulation, improve time required for production and thereby reducing production costs (Haga, ¶ 90; ¶ 42; ¶ 78; ¶ 82).
Regarding claim 8/7, Matsuyama in view of Haga teaches the device of claim 7, Matsuyama further teaches (see figs. 1, 2, 4, 5, and 7 above) the sealing body (24) includes: a first recess (see annotated fig. 5 above) extending outwardly from the inlay wall surface (2416), configured to receive the first boss (226), and configured to restrict the first boss (226) from moving in a first rotational direction relative to the vertical central axis (pages 6 and 7); 
a second recess (see annotated fig. 5 above) extending outwardly from the inlay wall surface (2416), configured to receive the second boss (226), and configured to restrict the second boss (226) from moving in an opposite rotational direction (pages 6 and 7); and 
a third recess (see annotated fig. 5 above) extending outwardly from the inlay wall surface (2416), configured to receive the third boss (226), and configured to restrict the third boss from moving in the opposite rotational direction (pages 6 and 7).
Matsuyama in view of Haga does not explicitly teach the sealing body is made of resin forming a sealing resin body.
However, Haga further teaches (see fig. 1 above) the sealing body is made of resin forming a sealing resin body (61) (¶ 40 to ¶ 42) in order to provide electrical insulation, improve time required for production and thereby reducing production costs (Haga, ¶ 90; ¶ 42; ¶ 78; ¶ 82).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Matsuyama in view of Haga and provide the sealing body is made of resin forming a sealing resin body as further taught by Haga in order to provide electrical insulation, improve time required for production and thereby reducing production costs (Haga, ¶ 90; ¶ 42; ¶ 78; ¶ 82).
Regarding claim 9/8/7, Matsuyama in view of Haga teaches the device of claim 8, Matsuyama further teaches (see figs. 1, 2, 4, 5, and 7 above) the sealing body (24) further includes: (v) a connector (84) partially sealed by the main body (24r), and partially extending substantially radially outwardly from the main body (24r) (page 6), and (vi) 
a first tab (2402), a second tab (2402), and a third tab (2402) all extending radially outwardly from the main body portion (24r), and all located approximately equidistantly around a perimeter of the main body (24r), and wherein the first recess (see annotated fig. 5 above) is located in an edge of the first tab (2402), and wherein the second recess (see annotated fig. 5 above) is located in an edge of the second tab (2402) (pages 3, 6 and 7).
Matsuyama in view of Haga does not explicitly teach the sealing body is made of resin forming a sealing resin body.
However, Haga further teaches (see fig. 1 above) the sealing body is made of resin forming a sealing resin body (61) (¶ 40 to ¶ 42) in order to provide electrical insulation, improve time required for production and thereby reducing production costs (Haga, ¶ 90; ¶ 42; ¶ 78; ¶ 82).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Matsuyama in view of Haga and provide the sealing body is made of resin forming a sealing resin body as further taught by Haga in order to provide electrical insulation, improve time required for production and thereby reducing production costs (Haga, ¶ 90; ¶ 42; ¶ 78; ¶ 82).
Regarding claim 10/9/8/7, Matsuyama in view of Haga teaches the device of claim 9, Matsuyama further teaches (see figs. 1, 2, 4, 5, and 7 above) the third recess (see annotated fig. 5 above) is not located in the third tab (2402) (fig. 5; pages 3, 6 and 7).
Regarding claim 11/10/9/8/7, Matsuyama in view of Haga teaches the device of claim 10, Matsuyama further teaches (see figs. 1, 2, 4, 5, and 7 above) the third recess (see annotated fig. 5 above) is located below the connector (84) (fig. 5; pages 3, 6 and 7).
Regarding claim 12/7, Matsuyama in view of Haga teaches the device of claim 10, Matsuyama further teaches (see figs. 1, 2, 4, 5, and 7 above) the wiring board (78) is oriented orthogonal to the vertical central axis, wherein the wiring board (78) is located radially outward from an upper bearing (28) attached to the motor shaft (30) (fig. 1; pages 2 and 5), 
wherein the wiring board (78) includes a hall sensor (800) extending downward from the wiring board (78), and wherein the hall sensor (800) is separated vertically from the sensor magnet (36) by a thin portion (2413) of the main body (24r) fig. 1; pages 5 and 6).
10.	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuyama in view of Haga as applied to claim 12 above, and further in view of Sato et al (Sato) (U.S. PGPub No. 20170201152).
Regarding claim 13/12/7, Matsuyama in view of Haga teaches the device of claim 12 but does not explicitly teach a cover located above the sealing resin body and including a concave portion opening downwardly.
However, Sato teaches (see fig. 8 below) a cover (422) located above the sealing resin body (461) and including a concave portion (see annotated fig. 8 below) opening downwardly (¶ 128 to ¶ 131; ¶ 44) in order to provide a cover with improved sealing, thereby protecting the device from external contaminants (Sato, ¶ 132 to ¶ 134; ¶ 6).

    PNG
    media_image6.png
    485
    697
    media_image6.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Matsuyama in view of Haga and provide a cover located above the sealing resin body and including a concave portion opening downwardly as taught by Sato in order to provide a cover with improved sealing, thereby protecting the device from external contaminants (Sato, ¶ 132 to ¶ 134; ¶ 6).
Regarding claim 14/13/12/7, Matsuyama in view of Haga and Sato teaches the device of claim 13, Matsuyama further teaches (see figs. 1, 2, 4, 5, and 7 above) the sealing body (24) includes a substantially cylindrical recess (see annotated fig. 1 below) configured to receive an upper bearing (28) for the motor shaft (30) (fig. 1; page 2). 
Matsuyama in view of Haga and Sato do not explicitly teach the sealing resin body includes a convex upper surface portion configured to mate with the concave portion of the cover.
However, Sato further teaches (see fig. 1 above) the sealing resin body (461) includes a convex upper surface portion (462) configured to mate with the concave portion (see annotated fig. 1 above) of the cover (422) (¶ 128 to ¶ 131; ¶ 44) in order to provide a cover with improved sealing, thereby protecting the device from external contaminants (Sato, ¶ 132 to ¶ 134; ¶ 6).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Matsuyama in view of Haga and Sato and provide the sealing resin body includes a convex upper surface portion configured to mate with the concave portion of the cover as further taught by Sato in order to provide a cover with improved sealing, thereby protecting the device from external contaminants (Sato, ¶ 132 to ¶ 134; ¶ 6).
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Watanabe (U.S. PGPub No. 20180006524) teaches a base includes first to third projected portions. A sealing surface of the base is opposed to the housing and equipped with a sealing member. An attachment portion outside the sealing surface is screwed with the housing. A first projected portion projects from the attachment portion toward the housing. The second and third projected portions project relative to the sealing surface toward the housing. A recessed portion between the sealing surface and the first projected portion partially receives and fitted with a spigot protrusion of the housing. The second projected portion is located inside the third projected portion, and the third projected portion is located inside the recessed portion in the radial direction. The second and third projected portions extend along the circumferential direction. The first to third projected portions have projected tip end surfaces located in a same plane and in contact with the housing.
Hoshino (U.S. PGPub No. 20180007802) teaches a case including a base and a cover and defines an accommodation space therein. The base has a first through hole through which a magnetoelectric conversion element, which is mounted on a circuit board, is opposed to a sensor magnet of a motor. A connector includes a terminal and a housing, which supports the terminal. The connector has a first protrusion projected toward the base for positioning. The first protrusion of the connector has a tip end inserted through a second through hole of the printed circuit board and further inserted in a hole portion of the base. A second protrusion of the base is projected toward the printed circuit board and is inserted in a third through hole of the printed circuit board for positioning.
Uehama (U.S. PGPub No. 20090121671) teaches a valve timing control apparatus that controls valve timing of at least one valve of an internal combustion engine, which is driven by a camshaft through transmission of a torque from a crankshaft of the internal combustion engine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER A SINGH/Primary Examiner, Art Unit 2834